PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/206,186
Filing Date: 30 Nov 2018
Appellant(s): Westinghouse Air Brake Technologies Corporation



__________________
Joseph M. Butscher, Registration No. 48,326
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 12, 2022 in response to the Final Rejection dated December 17, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	a.	Claims 1 and 3-21 stand rejected as being unpatentable over U.S. Pub. No. 2018/0286241 (hereinafter, “Hearn”) in view of U.S. 2021/0027624 (hereinafter, “Oberdanner”).

(2) Overview of Claimed Subject Matter
	a.	Relevant Independent Claims 
Claim 1
A method, comprising: 
repeatedly determining stopping distances for a vehicle system responsive to detection of a weather-based visual barrier that is caused by one or more weather events, the stopping distances determined based on a range of vision and based on a speed of the vehicle system; 
repeatedly determining stop target distances during approach of the vehicle system to the weather-based visual barrier until a clear visible path beyond the weather-based visual barrier is confirmed, each of the stop target distances located at a different distance of the stopping distances from the weather-based visual barrier; and 
reducing the speed of the vehicle system responsive to the vehicle system moving to within a warning distance of the weather-based visual barrier, the warning distance extending from the weather-based visual barrier toward the vehicle system and ending between at least one of the stopping distances from the vehicle system and at least one of the stop target distances from the weather-based visual barrier.

Claim 10
A dynamic vehicle control system, the dynamic vehicle control system comprising: 
one or more processors configured to: 
repeatedly determine stopping distances for a vehicle system responsive to detecting a weather-based visual barrier that is caused by one or more weather events, the stopping distances determined based on a range of vision and based on a speed of the vehicle system; 
repeatedly determine stop target distances during approach of the vehicle system to the weather-based visual barrier until a clear visible path beyond the weather-based visual barrier is confirmed, each of the stop target distances located at a different distance of the stopping distances from the weather-based visual barrier; and 
reduce the speed of the vehicle system responsive to the vehicle system moving to within a warning distance of the weather-based visual barrier, the warning distance extending from the weather-based visual barrier toward the vehicle system and ending between at least one of the stopping distances from the vehicle system and at least one of the stop target distances.




Claim 19
A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
determine a stopping distance to a weather-based visual barrier that is caused by one or more weather events, the stopping distance determined based on a range of vision and based on a speed of a vehicle system; 
generate one or more stop targets during approach of the vehicle system toward the weather-based visual barrier based on the speed of the vehicle system, at least one of the stop targets located the stopping distance away from the weather-based visual barrier; and 
reduce the speed of the vehicle system based on the vehicle system moving to within a warning distance of the weather-based visual barrier, the warning distance extending from the weather-based visual barrier toward the vehicle system and ending between the stop target and the stopping distance away from the vehicle system.

	b.	Brief Summary of Claims 
The claims are related to a vehicle reacting to driving situations in which a weather-based barrier causing low visibility is detected by decreasing the speed of the vehicle based on a calculated stopping and/or warning distance.

	c.	35 U.S.C. 103 Prior Art Summary
The primary reference, Hearn, is directed to a vehicle reacting to a driving situation in which a barrier causes low visibility by decreasing the speed of the vehicle based on a calculated stopping and/or warning distance. 
The secondary reference, Oberdanner, is directed to monitoring the state of a road including the detection of weather-based events and the recognition of low visibility based on the weather-based events.

(3) Response to Arguments
Contrary to Appellant’s assertions (see Appeal Brief at p. 7), Hearn does determine stopping distances responsive to detecting the visual barrier. The “stopping distances” of Hearn are calculated based on first detecting that the vehicle is approaching a corner (i.e., visual barrier); see Hearn at least at [0049] and [0052].  Because the calculations for determining stopping distances occur responsive to the detection of the vehicle approaching the visual barrier, Examiner asserts that Hearn does explicitly disclose that the stopping distance is determined responsive to detecting the visual barrier. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 
In contrast to Appellant’s arguments (see Appeal Brief at p. 7-8), Hearn does disclose reducing a speed of the vehicle system responsive to the vehicle system moving within a warning distance of a visual barrier. As Appellant notes, Hearn describes alerting the driver once the vehicle is moving too fast such that the stopping distance is longer than the limit distance; see Appeal Brief at p. 7. Examiner agrees with this assessment. However, Examiner respectfully disagrees with Appellant’s interpretation of the disclosure. 
Examiner is interpreting the warning distance as the distance between the limit point and the distance at which the vehicle would first surpass the limit point while braking; see Hearn at least at [0045]. The limit point comprises a part of the visual barrier (i.e., one corner of the visual barrier), and the stopping distances would include a stopping distance with an end point which falls before the limit point. The warning distance is considered to fall between the limit point and a stopping distance with an end point which falls before the limit point. Additionally, once it is determined that the vehicle falls within the warning zone, the system may either rely on the driver to reduce the vehicle speed or the vehicle may reduce its speed automatically; see Hearn at least at [0045]-[0047]; “the vehicle may reduce its speed without intervention from the driver.” Because Hearn does disclose a warning distance which falls within the scope of the claim and discloses the reduction of speed based on falling within the warning distance, Examiner is unpersuaded by Appellant’s arguments and maintains the corresponding rejections. 

I.	The Hearn and Oberdanner combination renders unpatentable and/or obvious each and every claim limitation found within the pending claims.

		A.	The Hearn and Oberdanner combination renders unpatentable and/or obvious repeatedly determining stopping distances responsive to detection of a weather-based visual barrier.
In contrast to Appellant’s assertions (see Appeal Brief at p. 9-10), the Hearn and Oberdanner combination does teach repeatedly determining stopping distances responsive to detection of a weather-based visual barrier, because (1) Hearn discloses repeatedly determining stopping distances (see Hearn at least at [0048] along with the explanation above in the introductory part of the Response to Arguments section; (2) Hearn discloses determining the stopping distances responsive to detection of a visual barrier (see Hearn at least at [0049] and [0052] along with the explanation above in the introductory part of the Response to Arguments section); and (3) Oberdanner teaches that a visual barrier, as disclosed by Hearn, may alternatively be a weather-base visual barrier (see Oberdanner at least at [0078]; the fog is an example of restricted view (i.e., visual barrier)). 
To reiterate the explanation above found in the introductory part of the Response to Arguments section: Contrary to Appellant’s assertions (see Appeal Brief at p. 7), Hearn does determine stopping distances responsive to detecting the visual barrier. The “stopping distances” of Hearn are calculated based on first detecting that the vehicle is approaching a corner (i.e., visual barrier); see Hearn at least at [0049] and [0052].  Because the calculations for determining stopping distances occur responsive to the detection of the vehicle approaching the visual barrier, Examiner asserts that Hearn does explicitly disclose that the stopping distance is determined responsive to detecting the visual barrier. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.  
Additionally, Examiner notes that the determining the range of vision occurs prior to calculating the stopping distances; see Hearn at least at Fig. 4 (Element 408 (determining range of vision) and Element 410 (determining stopping distance)), and [0041]-[0048]. This requires that the stopping distances be calculated responsive to the detection of the visual barrier, because there the range of vision is based on the visual barrier. Furthermore/Alternatively, Element 410 requires determining the stopping distance which is based in part on a time in which the driver reacts to the obstacle (i.e., visual barrier) becoming visible to the driver. This requires that the visual barrier be determined before the stopping distance is generated, because the stopping distance relies on the presence of the visual barrier. Because multiple sections of Hearn require the stopping distance to be calculated responsive to the detection of the visual barrier, Examiner remains unpersuaded by Appellant’s arguments and maintains the corresponding rejections. 
Examiner asserts that the above explanations address Appellant’s remaining arguments found in this section. Because the Hearn and Oberdanner combination does render obvious repeatedly determining stopping distances responsive to detection of a weather-based visual barrier, Examiner remains unpersuaded and maintains all of the corresponding rejections. 

		B.	The Hearn and Oberdanner combination renders unpatentable and/or obvious reducing a speed of the vehicle system responsive to the vehicle system moving to within a warning distance of a visual barrier, where the warning distance extends from the visual barrier toward the vehicle system and ending between the stopping distance from the vehicle system and a stop target.	
The arguments presented in this section are essentially the same as those presented and addressed above in the introductory part of the Response to Arguments section. To reiterate: In contrast to Appellant’s arguments (see Appeal Brief at p. 7-8), Hearn does disclose reducing a speed of the vehicle system responsive to the vehicle system moving within a warning distance of a visual barrier. As Appellant notes, Hearn describes alerting the driver once the vehicle is moving too fast such that the stopping distance is longer than the limit distance; see Appeal Brief at p.7. Examiner agrees with this assessment. However, Examiner respectfully disagrees with Appellant’s interpretation of the disclosure. 
Examiner is interpreting the warning distance as the distance between the limit point and the distance at which the vehicle would first surpass the limit point while braking; see Hearn at least at [0045]. The limit point comprises a part of the visual barrier (i.e., one corner of the visual barrier), and the stopping distances would include a stopping distance with an end point which falls before the limit point. The warning distance is considered to fall between the limit point and a stopping distance with an end point which falls before the limit point. Additionally, once it is determined that the vehicle falls within the warning zone, the system may either rely on the driver to reduce the vehicle speed or the vehicle may reduce its speed automatically; see Hearn at least at [0045]-[0047]; “the vehicle may reduce its speed without intervention from the driver.” Because Hearn does disclose a warning distance which falls within the scope of the claim and discloses the reduction of speed based on falling within the warning distance, Examiner is unpersuaded by Appellant’s arguments and maintains the corresponding rejections.

		C.	The Hearn and Oberdanner combination renders unpatentable and/or obvious determining a stopping distance to a weather-based visual barrier that is caused by one or more weather events.
Contrary to Appellant’s assertions (see Appeal Brief at p. 12-13), the Hearn and Oberdanner combination renders obvious Claim 19 which requires determining a stopping distance to a weather-based visual barrier that is caused by one or more weather events. Examiner notes that the weather-based visual barrier is considered an obvious variant to the visual barrier disclosed by Hearn, because the claims do not recite any structure that is specific to a weather-based visual barrier, and Appellant’s own specification recites that a visual barrier may be, for example, sharp curves, a peak over a hill, or a condition such as fog; see Present Specification at [0045]. Because the claimed structure and method may apply to any type of visual barrier and Appellant’s own specification recites examples of visual barriers which include, for example, a curve like the one disclosed in Hearn, Examiner asserts that the weather-based visual barrier is an obvious variant of the other recited visual barriers. 
Additionally/alternatively, Examiner further notes that even if the weather-based visual barrier is not considered an obvious variant to the curve visual barrier disclosed in Hearn, Oberdanner remedies any deficiencies by disclosing weather-based visual restrictions which are considered visual barriers. It would be obvious to one of ordinary skill in the art, before the time of filing to use the method and system disclosed by Hearn for additional visual barriers such as the weather-based visual barriers disclosed in Oberdanner. 
As Appellant points out, the stopping distances are determined based on and after the limit distance is determined; see Appeal Brief at p. 12. Examiner notes that this shows that the visual barrier must have been detected prior to determining the stopping distances, because the limit distance is derived from the position of the visual barrier; see Hearn at least at [0005]. Because the stopping distance is determined in relation to the limit distance which depends on the position of the visual barrier, the stopping distance in Hearn is in fact determined based on the visual barrier. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.
Contrary to Appellant’s apparent assertions (see Appeal Brief at p. 12), Examiner notes that the limit point of the driver’s vision is in fact at the visual barrier. As explained best by Appellant’s specification, may, for example, be a sharp curve or condition such as fog, and the maximum visual range is the distance to the visual barrier; see Present Specification at [0046] and [0064]. Because Hearn discloses that he stopping distance is less than the distance from the vehicle to a limit point of the driver’s vision and the limit point is at the visual barrier, Hearn necessarily discloses that the stopping distance is less than a distance from the vehicle to the visual barrier. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.
The remaining arguments found in this section are essentially the same as those addressed above in the present section and/or in the introductory section of the Response to Arguments. For at least the same reasoning, Examiner remains unpersuaded and maintains the corresponding rejections. 

		D.	The Hearn and Oberdanner combination renders unpatentable and/or obvious reducing the speed of the vehicle system based on the vehicle system moving to within a warning distance of the weather-based visual barrier, the warning distance extending from the weather-based visual barrier toward the vehicle system and ending between the stop target and the stopping distance away from the vehicle system.
The arguments in this section have been addressed above in the introductory part of the Response to Arguments section. To reiterate: In contrast to Appellant’s arguments (see Appeal Brief at p. 7-8), Hearn does disclose reducing a speed of the vehicle system responsive to the vehicle system moving within a warning distance of a visual barrier. As Appellant notes, Hearn describes alerting the driver once the vehicle is moving too fast such that the stopping distance is longer than the limit distance; see Appeal Brief at p.7. Examiner agrees with this assessment. However, Examiner respectfully disagrees with Appellant’s interpretation of the disclosure. 
Examiner is interpreting the warning distance as the distance between the limit point and the distance at which the vehicle would first surpass the limit point while braking; see Hearn at least at [0045]. The limit point comprises a part of the visual barrier (i.e., one corner of the visual barrier), and the stopping distances would include a stopping distance with an end point which falls before the limit point. The warning distance is considered to fall between the limit point and a stopping distance with an end point which falls before the limit point. Additionally, once it is determined that the vehicle falls within the warning zone, the system may either rely on the driver to reduce the vehicle speed or the vehicle may reduce its speed automatically; see Hearn at least at [0045]-[0047]; “the vehicle may reduce its speed without intervention from the driver.” Because Hearn does disclose a warning distance which falls within the scope of the claim and discloses the reduction of speed based on falling within the warning distance, Examiner is unpersuaded by Appellant’s arguments and maintains the corresponding rejections. 
All remaining arguments are essentially the same as those addressed above and are unpersuasive for at least the same reasoning. Therefore, Examiner maintains all of the corresponding rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
Conferees:
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.